                                          Case 3:21-cv-01098-CRB Document 11 Filed 06/15/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GEORGE AUSTIN, AK4262,                               Case No. 21-cv-01098-CRB (PR)
                                   8                    Plaintiff,
                                                                                              ORDER OF DISMISSAL
                                   9             v.

                                  10     TAMMY FOSS, et al.,
                                  11                    Defendant(s).

                                  12          On May 6, 2021, the court dismissed plaintiff’s pro se prisoner complaint under 42 U.S.C.
Northern District of California
 United States District Court




                                  13   § 1983 with leave to amend to cure various legal deficiencies, if possible, within 28 days. The

                                  14   court made clear that “[f]ailure to file a proper amended complaint within the designated time will

                                  15   result in the dismissal of this action.” May 6, 2021 Order (ECF No. 8) at 3.

                                  16          More than 28 days have passed but plaintiff has neither filed an amended complaint nor

                                  17   sought an extension of time to do so. The action accordingly is DISMISSED.

                                  18          The clerk is instructed to close the file.

                                  19          IT IS SO ORDERED.

                                  20   Dated: June 15, 2021

                                  21                                                       ______________________________________
                                                                                           CHARLES R. BREYER
                                  22                                                       United States District Judge

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
